


Exhibit 10.80

 

GLEACHER & COMPANY, INC.

2007 INCENTIVE COMPENSATION PLAN

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) confirms the grant on
February 15, 2012 (the “Grant Date”) by Gleacher & Company, Inc., a Delaware
corporation (the “Company”), to Patricia A. Arciero-Craig (“Employee”) of shares
of restricted stock (the “Restricted Shares”), as follows:

 

Number Granted:  234,375 Restricted Shares

 

How Restricted Shares Vest:  33-1/3% of the Restricted Shares, if not previously
forfeited, will vest on the first anniversary of the Grant Date, 33-1/3% of the
Restricted Shares, if not previously forfeited, will vest on the second
anniversary of the Grant Date and 33-1/3% of the Restricted Shares, if not
previously forfeited, will vest on the third anniversary of the Grant Date,
provided that Employee continues to be employed by the Company or a subsidiary
on each such vesting date (each, a “Stated Vesting Date”).  The terms “vest” and
“vesting” mean that the Restricted Shares have become non-forfeitable.  If
Employee has a Termination of Employment (as defined in Section 7 of the Terms
and Conditions) prior to the Stated Vesting Date and the Restricted Shares are
not otherwise vested by that date, the Restricted Shares will be immediately
forfeited except as otherwise provided in Section 2 of the Terms and Conditions
of Restricted Stock attached hereto (the “Terms and Conditions”).

 

Transferability:  Restricted Shares granted hereunder will not be transferable
by Employee in any manner until the Shares become vested in accordance with this
Agreement and Section 2 of the Terms and Conditions, at which time the Shares
will cease to be Restricted Shares.  The transfer agent for the Company will be
instructed (i) to issue any certificates representing such Restricted Shares
with appropriate legends and (ii) not to process any transfers of such
Restricted Shares unless, and only to the extent that, it has been notified by
the Company that some or all of the Restricted Shares have become vested.

 

The Restricted Shares are subject to the terms and conditions of the Company’s
2007 Incentive Compensation Plan (the “Plan”) and this Agreement, including the
Terms and Conditions attached hereto.  The number and kind of Restricted Shares
and other terms relating to the Restricted Shares are subject to adjustment in
accordance with Section 3(c) of the Terms and Conditions and Section 5.3 of the
Plan.

 

--------------------------------------------------------------------------------


 

Employee acknowledges and agrees that (i) the Restricted Shares are
nontransferable, (ii) the Restricted Shares may be subject to forfeiture in
accordance with Section 2 of the Terms and Conditions and (iii) sales of Shares
following vesting will be subject to the Company’s policies regulating trading
by employees.

 

IN WITNESS WHEREOF, GLEACHER & COMPANY, INC. has caused this Agreement to be
executed by its officer thereunto duly authorized, and Employee has duly
executed this Agreement, by which each has agreed to the terms of this
Agreement, including the Terms and Conditions attached hereto.

 

Employee:   

 

GLEACHER & COMPANY, INC.

 

 

 

 

 

 

/s/ Patricia A. Arciero-Craig

 

By:

/s/ Thomas J. Hughes

Patricia A. Arciero-Craig

 

 

Thomas J. Hughes

 

TERMS AND CONDITIONS OF RESTRICTED STOCK

 

The following Terms and Conditions apply to the Restricted Shares granted to
Employee by Gleacher & Company, Inc. (the “Company”), and Restricted Shares (if
any) resulting from certain dividends, as specified in Section 3(b) of these
Terms and Conditions.  Certain terms of the Restricted Shares, including the
number of Restricted Shares granted and vesting date(s) are set forth in the
Agreement.

 

1.             GENERAL.  The Restricted Shares are granted to Employee under the
Company’s 2007 Incentive Compensation Plan (the “Plan”).  A copy of the Plan and
information regarding the Plan, including documents that constitute the
“Prospectus” for the Plan under the Securities Act of 1933, can be obtained from
the Company upon request.  All of the applicable terms, conditions and other
provisions of the Plan are incorporated by reference herein.  Capitalized terms
used in the Agreement and these Terms and Conditions but not defined herein
shall have the same meanings as in the Plan.  If there is any conflict between
the provisions of the Agreement and these Terms and Conditions and mandatory
provisions of the Plan, the provisions of the Plan govern, otherwise, these
Terms and Conditions shall prevail.  By accepting the grant of the Restricted
Shares, Employee agrees to be bound by all of the terms and provisions of the
Plan (as presently in effect or later amended), the rules and regulations under
the Plan adopted from time to time, and the decisions and determinations of the
Company’s Executive Compensation Committee (the “Committee”) made from time to
time, provided that no such Plan amendment, rule or regulation or Committee
decision or determination shall, without the consent of an affected Participant,
materially impair the rights of the Employee with respect to the Restricted
Shares.

 

--------------------------------------------------------------------------------


 

2.             TERMINATION PROVISIONS.  The following provisions will govern the
vesting and forfeiture of Restricted Shares in the event of Employee’s
Termination of Employment:

 

(a)           Death or Disability.  In the event of Employee’s Termination of
Employment due to death or Disability, the then-outstanding Restricted Shares
not vested at the date of such Termination of Employment will become fully
vested on the date on which a Release Agreement (as defined in Section 7)
becomes effective in accordance with its terms; provided, however, that if the
Release Agreement is not executed by Employee (or his or her estate or legal
representative) or is revoked prior to becoming effective, the portion of the
then-outstanding Restricted Shares not vested on the date of such Termination of
Employment will be forfeited.

 

(b)           Termination of Employment by Company without Cause.  In the event
of Employee’s Termination of Employment by the Company without Cause, the
then-outstanding Restricted Shares not vested at the date of such Termination of
Employment will become fully vested on the date on which the Release Agreement
becomes effective in accordance with its terms; provided, however, that if the
Release Agreement is not executed by Employee or is revoked prior to becoming
effective, the portion of the then-outstanding Restricted Shares not vested on
the date of such Termination of Employment will be forfeited.

 

(c)           All Other Terminations of Employment.  In the event of Employee’s
Termination of Employment for any reason or under any circumstances other than
those specified in Sections 2(a) and 2(b) above, the then-outstanding Restricted
Shares not vested at the date of such Termination of Employment will be
immediately forfeited.

 

3.             SHAREHOLDERS RIGHTS, DIVIDENDS AND ADJUSTMENTS.

 

(a)           Voting Rights.  Employee will be entitled to exercise all voting
rights with respect to the Restricted Shares.

 

(b)           Dividends.  Dividends will be credited on Restricted Shares (other
than Restricted Shares that, at the relevant record date, previously have been
vested or forfeited) and deemed reinvested in additional Restricted Shares, to
the extent and in the manner as follows:

 

(i)            Cash Dividends.  If the Company declares and pays an ordinary
dividend or distribution on Shares in the form of cash, then a cash amount shall
be credited to Employee as of the payment date for such ordinary dividend or
distribution to holders of Shares generally equal to the number of Restricted
Shares held by Employee as of the record date for such ordinary dividend or
distribution multiplied by the cash amount of the dividend or distribution paid
with respect to an outstanding Share at such dividend payment date.  If the
Company declares and pays an extraordinary dividend or distribution on
Restricted Shares in the form of cash, then a number of additional Restricted
Shares shall be credited and granted to Employee as of the payment date for such
extraordinary dividend or distribution equal to the number of Restricted Shares

 

--------------------------------------------------------------------------------


 

credited to Employee as of the record date for such extraordinary dividend or
distribution multiplied by the cash amount of the dividend or distribution paid
on each outstanding Share at such payment date, divided by the Fair Market Value
of a Share at the date of such crediting.

 

(ii)           Stock Dividends.  If the Company declares and pays a dividend or
distribution on Shares in the form of additional Shares that does not otherwise
result in an adjustment pursuant to Section 5.3 of the Plan as provided in
Section 3(c) below, then a number of additional Restricted Shares shall be
credited and granted to Employee as of the payment date for such dividend or
distribution equal to the number of Restricted Shares credited to the Employee
as of the record date for such dividend or distribution multiplied by the number
of additional Shares actually paid as a dividend or distribution with respect to
an outstanding Share at such dividend payment date.

 

(c)           Adjustments.  The number of Restricted Shares credited to Employee
shall be appropriately adjusted as determined by the Committee (in its sole
discretion) to be necessary and appropriate in order to prevent dilution or
enlargement of Employee’s rights with respect to Restricted Shares or to reflect
any changes in the number of outstanding Shares resulting from any event
referred to in Section 5.3 of the Plan, taking into account any Restricted
Shares credited to Employee in connection with such event under
Section 3(b) hereof.

 

(d)           Risk of Forfeiture and Settlement of Cash Dividends and Restricted
Shares Resulting from Stock Dividends, Extraordinary Cash Dividends and
Adjustments.  Ordinary dividends or distributions on Shares in the form of cash
that are credited to an Employee in respect of a Restricted Share granted
hereunder shall be subject to the same risk of forfeiture as applies to the
granted Restricted Share and, if not forfeited, will become vested at the same
time and subject to the same conditions as the granted Restricted Share and paid
as soon as reasonably practicable after the date of vesting (and in no event
later than March 15 of the calendar year immediately following the calendar year
in which such vesting date occurs).  Restricted Shares which directly or
indirectly result from stock dividends on a Restricted Share granted hereunder
and which do not result from a dividend or distribution on Shares in the form of
cash, shall be subject to the same risk of forfeiture as applies to the granted
Restricted Share and, if not forfeited, will become vested at the same time and
subject to the same conditions as the granted Restricted Share.  Restricted
Shares which directly or indirectly result from an extraordinary dividend or
distribution on Shares in the form of cash or adjustments to a Restricted Share
granted hereunder, shall, unless otherwise determined by the Company at the time
of such extraordinary dividend or distribution or adjustment, be subject to the
same risk of forfeiture as applies to the granted Restricted Share and, if not
forfeited, will become vested at the same time and subject to the same
conditions as the granted Restricted Share.

 

4.             EMPLOYEE REPRESENTATIONS AND WARRANTIES.  As a condition to any
non-forfeiture of the Restricted Shares at or after Termination of Employment
and to any vesting of the Restricted Shares, in addition to the Employee’s
execution of the Release Agreement, the Company may require Employee to make any
representation or warranty to the Company as may be required under any
applicable law or regulation.

 

--------------------------------------------------------------------------------


 

5.             OTHER TERMS RELATING TO RESTRICTED SHARES.

 

(a)           Deferral of Vesting.  No vesting of a Restricted Share may be
deferred hereunder.

 

(b)           Fractional Restricted Shares and Shares.  The number of Restricted
Shares credited or granted to Employee shall not include fractional Restricted
Shares unless otherwise determined by the Committee.

 

(c)           Tax Withholding.  Employee shall make arrangements satisfactory to
the Company, or, in the absence of such arrangements, a Group Entity may deduct
from any payment to be made to Employee any amount necessary, to satisfy
requirements of federal, state, local, or foreign tax law to withhold taxes or
other amounts with respect to the lapse of the risk of forfeiture with respect
to Restricted Shares and the payment of any related dividend payments.  Unless
Employee has made separate arrangements satisfactory to the Company, the Company
may elect to withhold unrestricted Shares deliverable upon vesting of the
Restricted Shares having a fair market value (as determined by the Committee
consistent with the Plan) equal to the minimum amount (and not any greater
amount) of such tax liability required to be withheld in connection with such
vesting of the Restricted Shares and the payment of any related dividend
payments, but the Company shall not be obligated to withhold such Shares.

 

6.             MISCELLANEOUS.

 

(a)           Binding Agreement; Written Amendments.  This Agreement shall be
binding upon the heirs, executors, administrators and successors of the
parties.  This Agreement and the Plan constitute the entire agreement between
the parties with respect to the Restricted Shares, and supersede any prior
agreements or documents with respect thereto.  No amendment, alteration,
suspension, discontinuation, or termination of this Agreement which may impose
any additional obligation upon the Company or materially impair the rights of
Employee with respect to the Restricted Shares shall be valid unless in each
instance such amendment, alteration, suspension, discontinuation, or termination
is expressed in a written instrument duly executed in the name and on behalf of
the Company and by Employee.

 

(b)           No Promise of Employment.  The Restricted Shares and the granting
thereof shall not constitute or be evidence of any agreement or understanding,
express or implied, that Employee has a right to continue as an officer or
employee of the Company for any period of time, or at any particular rate of
compensation.

 

(c)           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES.

 

(d)           Legal Compliance.  Employee agrees to take any action the Company
reasonably deems necessary in order to comply with federal and state laws, or
the rules and regulations of the NASDAQ Global Market or any other stock
exchange, or any other obligation of the Company or Employee relating to the
Restricted Shares or this Agreement.  Employee agrees and consents to the
Company’s application. implementation and enforcement of any recoupment or
clawback policy established by the Company that may apply to Employee and

 

--------------------------------------------------------------------------------


 

any provision of applicable law relating to forfeiture, cancellation,
rescission, payback or recoupment of compensation.

 

(e)           Notices.  Any notice to be given the Company under this Agreement
shall be addressed to the Company at 1290 Avenue of the Americas, New York, New
York 10104, Attention: Corporate Secretary, and any notice to the Employee shall
be addressed to the Employee at Employee’s address as then appearing in the
records of the Company.

 

7.             CERTAIN DEFINITIONS.  The following definitions apply for
purposes of this Agreement.  Except with respect to “Cause,” such definitions
shall apply whether or not Employee has an employment agreement or other
agreement with a Group Entity that contains the same or similar defined terms:

 

(a)           “Cause” means “Cause” as defined in the Plan, except that if
Employee is a party to any employment, non-competition or similar agreement with
any Group Entity as of the Grant Date, “Cause” shall have the meaning in such
agreement.

 

(b)           “Disability” has the meaning ascribed to it in the Company’s
long-term disability plan as in effect from time to time.

 

(c)           “Group Entity” means either the Company or any of its subsidiaries
and affiliates.

 

(d)           “Release Agreement” means the release and settlement agreement in
such form as may be requested by the Company providing for (i) a release of
claims by Employee, (ii) restrictive covenants prohibiting Employee from
(A) disclosing confidential information, (B) disparaging any Group Entity and
the persons employed by or associated therewith and (C) for 12 months following
the date of Employee’s Termination of Employment, soliciting and hiring Group
Entity employees, and soliciting clients and customers of the Group Entities,
and (iii) such other terms as the Company determines, including remedies for the
breach of the restrictive covenants.

 

(e)           “Termination of Employment” means the event by which Employee
ceases to be employed by a Group Entity and immediately thereafter is not
employed by any other Group Entity.

 

--------------------------------------------------------------------------------
